                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   FORT MYERS DIVISION

L. YVONNE BROWN,

                 Plaintiff,

v.                                                      Case No.: 2:18-cv-714-FtM-38MRM

FLORIDA GULF COAST
UNIVERSITY BOARD OF
TRUSTEES, KEN KAVANAGH,
KARL SMESKO, RODERICK
ROLLE, KELLY BROCK and
JESSICA HOMER,

               Defendants.
                                              /

                                    OPINION AND ORDER1

       This matter comes before the Court on Plaintiff pro se L. Yvonne Brown’s request

for a preliminary injunction (Doc. 29) filed on August 15, 2019. The Court had denied

Plaintiff’s request for an ex parte temporary restraining order in Doc. 29 but took Plaintiff’s

request for a preliminary injunction under advisement pending formal service of the

Complaint and a response from Defendants. Defendants have been served and have

responded to the request for injunctive relief.           (Doc. 42).     Based on Defendants’

Response, the Court finds there is no longer a need for the injunctive relief that Plaintiff

seeks and therefore the request is denied as moot.



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites.
These hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked
documents in CM/ECF are subject to PACER fees. By allowing hyperlinks to other websites, this
Court does not endorse, recommend, approve, or guarantee any third parties or the services or
products they provide on their websites. Likewise, the Court has no agreements with any of these
third parties or their websites. The Court accepts no responsibility for the availability or
functionality of any hyperlink. Thus, the fact that a hyperlink ceases to work or directs the user to
some other site does not affect the opinion of the Court.
                                           BACKGROUND

          On October 26, 2018, Plaintiff L. Yvonne Brown filed a nine-count Complaint (Doc.

1) alleging that Defendants violated Title IX2 by dismissing her from Florida Gulf Coast

University’s (FGCU) women’s basketball team based on academic ineligibility without due

process. The remaining eight claims are all state law claims.

          Brown seeks a preliminary injunction to prevent the continued enforcement of an

April 29, 2019 disciplinary sanction imposed upon her by FGCU precluding her from

registering for Fall 2019 semester classes that began on August 19, 2019.              The

disciplinary sanction stems from a citation Brown received for running a stop sign and

driving her moped without a driver’s license on FGCU’s campus. So FGCU found her in

violation of its Student Code of Conduct and placed a hold on her student account,

preventing her from registering for classes. Brown believes that the disciplinary sanction

imposed by FGCU (without a hearing) constitutes ongoing retaliation for Brown’s

complaints of Title IX violations and requests a preliminary injunction to stop the

enforcement of the disciplinary sanction until her Title IX case has been heard by this

Court.

                                            DISCUSSION

          A district court may issue a preliminary injunction when the movant demonstrates:

(1) a substantial likelihood of success on the merits; (2) that irreparable injury will be

suffered unless the injunction issues; (3) the threatened injury to the movant outweighs

whatever damage the proposed injunction may cause the opposing party; and (4) if

issued, the injunction would not be adverse to the public interest. See Four Seasons


2
    The Title IX claim is the only federal claim pled in the Complaint.




                                                   2
Hotels & Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1210 (11th Cir. 2003); “[A]

preliminary injunction in advance of trial is an extraordinary remedy” whose purpose “is

to preserve the positions of the parties as best [the court can] until a trial on the merits

may be held.” Bloedorn v. Grube, 631 F.3d 1218, 1229 (11th Cir. 2011) (citing United

States v. Jefferson Cnty., 720 F.2d 1511, 1519 (11th Cir. 1983)).

        Here, the sworn declaration submitted by FGCU, Chad Trisler, Assistant Dean of

Students and Director of Student Conduct, states that Plaintiff is currently enrolled as a

student at FGCU and is registered for classes. (Doc. 42-1). Mr. Trisler states that after

Plaintiff submitted a reflection paper on August 16, 2019—one day after she filed her

request for a temporary restraining order—she was allowed to register for classes. (Id.

at ¶ 6). Because the only injunctive relief requested by Plaintiff (that the Court issue a

preliminary injunction compelling FGCU to remove the hold on her student account,

allowing her to register for classes for the Fall 2019 semester) has occurred, there is no

longer a need to maintain the status quo prior to trial and the request will be denied as

moot.

        Accordingly, it is now

        ORDERED:

        Plaintiff’s request for preliminary injunction (Doc. 29) is DENIED as moot.

        DONE and ORDERED in Fort Myers, Florida this 12th day of September, 2019.




Copies: All Parties of Record




                                             3
